Judge METZGER
dissenting.
Because the facts contained in the defendant’s offer of proof were irrelevant to the issues before the jury, I believe that the trial court did not abuse its discretion in rejecting the proffered testimony. Therefore, I respectfully dissent from Part I of the majority opinion.
CRE 401 defines relevant evidence as that “having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence.” The determination of relevance rests in the sound discretion of the trial court. See People v. Carlson, 712 P.2d 1018 (Colo.1986).
In this case, defendant was charged with two counts of theft of $10,000 or more. The *617first theft allegedly occurred between May 5 and 15,1988. The second allegedly occurred between May 11 and 12, 1988.
On May 4, 1988, Nordic Title had entered into a contract with its underwriter, the effect of which was to terminate immediately the underwriting agreement between the two. Defendant concedes that the effect of that contract was to put Nordic Title out of business. However, the contract did permit Nordic Title to complete two pending transactions. Those two transactions formed the basis of the charges against defendant.
The offer of proof made by defendant’s attorney is:
I would just, as an offer of proof, say that some time in the summer of 1988, [defendant’s wife] did come to him. He was her attorney, she was crying, she was upset, she was suicidal. She wanted to turn herself in to the police and when he further questioned her, she said that she had been writing checks from the escrow account into the operating account to. try to keep the business afloat and there were shortages in the escrow account as a result of that; that she did all of this behind her husband, Kyle Ambrose’s, back, that he didn’t know about any of it, and [the attorney] then advised her to talk to a criminal lawyer and that she took that advice.
This offer of proof deals only with actions defendant’s wife took before Nordic Title effectively closed on May 4, 1988. It refers to her motivation to “keep the business afloat.” No reference is made to any actions she may have taken, or any knowledge defendant may or may not have had of her conduct, after that date.
The issue at trial was what knowledge, if any, defendant had regarding the status of the Nordic Title escrow account for the two transactions that occurred between May 5 and 15, 1988. Thus, what defendant’s wife may or may not have told the attorney about her check-writing practices before May 5 has nothing to do with the main issue in the case.
The trial court implicitly determined that the proffered testimony was irrelevant. Since the determination of relevance rests in the discretion of the court, People v. Carlson, supra, and since the record supports that implicit determination, I would hold that the trial court did not abuse its discretion in rejecting the proffered testimony. Henee, I would affirm defendant’s conviction.